In re: United Services Automobile Association, and Hanover Insurance Company applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Jefferson. 255 So.2d 861.
Writ refused. On the facts found by the Court of Appeal we find no error of law in its judgment.
McCALEB, C. J., and BARHAM, J., are of the opinion that on the facts found and set forth by the Court of Appeal there is an error of law under the holding that Mrs. Bourgeois was negligent.
Both this writ and writ No. 52,161, 258 So.2d 374, in this case should be granted.
DIXON, J., concurs in the denial.